Case 2:21-mj-00150-DUTY Document 14 Filed 01/12/21 Page 1 of 4 Page ID #:40


                                  FILty              I
                                   DISTRICT COURT
                        CLERK,U.S.
 1

 2                            ~ ~ 2 ~2~
                                            CA►JFORNIA
 3                                 CT OF
                        CENTRAL DIS~           pEPUTY

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8
     ~ UNITED STATES OF AMERICA,
 9

10                                 Plaintiff,        CASE NO. MJ-21-00150-1
11                       v.
12 MIGUEL ANGEL                                       ORDER OF DETENTION
     RODRIGUEZ-URETA,
13

14                                 Defendant.
15

16                                                       I.
17        A. (~ On motion of the Government in a case allegedly involving:
18            1. ()   a crime of violence.
19            2. ()   an offense with maximum sentence of life imprisonment or death.
20            3. (v~ a narcotics or controlled substance offense with maximum sentence
21                    often or more years .
22            4. ()   any felony -where the defendant has been convicted of two or more
23                    prior offenses described above.
24            5. ()   any felony that is not otherwise a crime of violence that involves a
25                    minor victim, or possession or use of a firearm or destructive device
26                    or any other dangerous weapon, or a failure to register under 18
27                    U.S.0 § 2250.
28       B. (v~ On motion by the Government / ( ) on Court's own motion, in a case

                              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94 (06/07)                                                                    Page 1 of 4
Case 2:21-mj-00150-DUTY Document 14 Filed 01/12/21 Page 2 of 4 Page ID #:41



 1                        allegedly involving:
 2             (~ On the further allegation by the Government of:
 3              1.(v~ a serious risk that the defendant will flee.
 4              2.()         a serious risk that the defendant will:
 5                     a.()obstruct or attempt to obstruct justice.
 6                     b.()threaten, injure, or intimidate a prospective witness or juror or
 7!                          attempt to do so.
 81         C. The Government(~s/()is not entitled to a rebuttable presumption that no
 9~             condition or combination ofconditions will reasonably assure the defendant's
10              appearance as required and the safety of any person or the community.
11

12                                                        II.

13          A.(v~ The Court finds that no condition or combination of conditions will
14                        reasonably assure:
15              1. (v~ the appearance ofthe defendant as required.
16                 (v~ and/or
17              2. (v~ the safety of any person or the community.
18         B.(~ The Court finds that the defendant has not rebutted by sufficient
19                        evidence to the contrary the presumption provided by statute.
20

21                                                       III.

22         The Court has considered:
23          A. the nature and circumstances ofthe offenses)charged, including whether the
24              offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
25              victim or a controlled substance, firearm, explosive, or destructive device;
26         B. the weight of evidence against the defendant;
27         C. the history and characteristics of the defendant; and
28         D. the nature and seriousness of the danger to any person or to the community.

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      ~ CR-94(06/07)                                                                      Page 2 of4
Case 2:21-mj-00150-DUTY Document 14 Filed 01/12/21 Page 3 of 4 Page ID #:42



 1                                                            IV.
 2        The Court also has considered all the evidence adduced at the hearing and the
 3        arguments and/or statements of counsel, and the Pretrial                                         Services
 4'       Report/recommendation.
 5
 6                                                             V.
 7        The Court bases the foregoing findings) on the following:
 8        A.(~ As to flight risk: ~~~ ~~ `~.Q. O~~P~{'1 ~S ~ rem ~~~
 9                o~                      ~   Yl     t1,~5          U                          ~ ~5 '~`D                  '~,

10                     11~I~iC I CO   ll,Vl~Q,f ► \~i,' P ~ ~"JGl CIC.GI~(~0 (,1.4~1GI
                          ~         ~                                  Q
11

12

13
14

15
16        B. (~            As to danger:           ~--~-VYt-i.,V~~-~. ~1,~~~~ ~ 1~.A~.e- of ~4-~n.~..
17                    o-~-F.e,~n yes
18

19
20

21

22
23

24                                                             VI.

25        A. ( )           The Court finds that a serious risk exists that the defendant will:
26                     1. ()obstruct or attempt to obstruct justice.
27                     2. () attempt to/ ( )threaten, injure or intimidate a witness or juror.
28

                                       ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94 (06/07)                                                                                         Page 3 of 4
Case 2:21-mj-00150-DUTY Document 14 Filed 01/12/21 Page 4 of 4 Page ID #:43



 1          B. The Court bases the foregoing findings) on the following:
 2

 3

 4

 5

 6

 7

 8

 9                                                    VII.
10

11 I        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12 I       B. IT IS FURTHER ORDERED that the defendant be committed to the
13 I            custody of the Attorney General for confinement in a corrections facility
14              separate, to the extent practicable, from persons awaiting or serving
15              sentences or being held in custody pending appeal.
16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17              opportunity for private consultation with counsel.
18         D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
19              or on request of any attorney for the Government, the person in charge of
20              the corrections facility in which the defendant is confined deliver the
21              defendant to a United States marshal for the purpose of an appearance in
22              connection with a court proceeding.
23

24

25

26     DATED: January 12. 2021                               ~,`
                                                    HONORABLE ALICIA G.                SENBERG
27                                                  iJ1VITED STATES MAGIS               TE JUDGE
28

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

       CR-94 (06/07)                                                                       Page 4 of4
